UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 TRECORA RESOURCES (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ X Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 5, 2014: 24,259,056. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 ConsolidatedStatement of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 23 ITEM 4.Controls and Procedures 24 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 24 ITEM 1A.Risk Factors 24 ITEM 6.Exhibits 25 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, (unaudited) DECEMBER 31, ASSETS (thousands of dollars) Current Assets Cash and cash equivalents $ $ Trade receivables, net Advance to AMAK - Inventories Prepaid expenses and other assets Contractual based intangible assets, net - Taxes receivable - Deferred income taxes Total current assets Plant, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest 81 Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Current portion of post-retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post-retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40 million shares of $.10 par value; issued and outstanding23.9 million and 23.8 million shares in 2014 and 2013, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Trecora Resources Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (thousands of dollars) REVENUES Petrochemical Product Sales $ Processing Fees OPERATING COSTS AND EXPENSES Cost ofSales and Processing (including depreciation of$881, $834, $2,614, and $2,497,respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income 8 4 26 5 Interest Expense ) Losses on Cash Flow Hedge Reclassified from OCI ) Equity in earnings (loss) of AMAK ) ) Miscellaneous Income (Expense) 2 ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO TRECORA RESOURCES $ Basic Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income Attributable to Trecora Resources (dollars) $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, (thousands of dollars) NET INCOME $ OTHER COMPREHENSIVE GAIN, NET OF TAX Unrealized holding gains arising during period Less: reclassification adjustment for losses included in net income 60 73 OTHER COMPREHENSIVE GAIN, NET OF TAX 55 47 COMPREHENSIVE INCOME $ See notes to consolidated financial statements. 3 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) TRECORA RESOURCES STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED OTHER COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL LOSS EARNINGS TOTAL INTEREST EQUITY (thousands) (thousands of dollars) JANUARY 1, 2014 $ $ $ ) $ Stock options Issued to Directors - Issued to Employees - Warrants - - 79 - - 79 - 79 Common stock Issued to Employees 32 3 88 - - 91 - 91 Issued to Directors 88 9 (9 ) - Unrealized Gain on Interest Rate Swap (net of income tax expense of $64) - Net Income - SEPTEMBER 30, 2014 $ $ $ ) $ See notes to consolidated financial statements. 4 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, (thousands of dollars) OPERATING ACTIVITIES Net Income Attributable to Trecora Resources $ $ Adjustments to Reconcile Net Income Attributable to Trecora Resources To Net Cash Provided by Operating Activities: Depreciation Amortization of Contractual Based Intangible Asset Accretion of Notes Receivable Discounts ) (5 ) Unrealized (Gain) Loss on Derivative Instruments ) 39 Stock-based Compensation Deferred Income Taxes ) Postretirement Obligation 6 5 Equity in (earnings) losses of AMAK ) Gain from additional equity issuance by AMAK - ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) (Increase) Decrease in Notes Receivable ) Decrease in Income Tax Receivable (Increase) Decrease in Inventories ) Increase in Prepaid Expenses ) ) Increase in Accounts Payable and Accrued Liabilities Increase (Decrease) in Accrued Interest ) 13 Increase in Other Liabilities - Net Cash Provided by Operating Activities INVESTING ACTIVITIES Additions to Plant, Pipeline and Equipment ) ) Addition to Investment in AMAK - ) Advance to AMAK, net Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Issuance of Common Stock 91 44 Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Net Cash Provided by (Used in) Financing Activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for taxes $ $ Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized gain on interest rate swap, net of tax expense $ $ See notes to consolidated financial statements. 5 Table of Contents TRECORA RESOURCES AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information and in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, these unaudited financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and, therefore, should be read in conjunction with the financial statements and related notes contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. The unaudited condensed financial statements included in this document have been prepared on the same basis as the annual condensed financial statements and in management’s opinion reflect all adjustments, including normal recurring adjustments, necessary to present fairly the Company’s financial position, results of operations and cash flows for the interim periods presented.In the opinion of management, the disclosures included in these financial statements are adequate to make the information presented not misleading. Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Trecora Resources and its subsidiaries. Operating results for the three and nine months ended September 30, 2014, are not necessarily indicative of results for the year ending December 31, 2014. We currently operate in one segment and all revenue originates from United States’ sources and all long-lived assets owned are located in the United States. The Company owns a 35% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing mining assets in Saudi Arabia.We account for our investment under the equity method of accounting.See Note 13. 2. RECENT ACCOUNTING PRONOUNCEMENTS In May 2014 the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09, Revenue from Contracts with Customers ("ASU 2014-09"). ASU 2014-09 supersedes the revenue recognition requirements of FASB Accounting Standards Codification ("ASC") Topic 605, Revenue Recognition and most industry-specific guidance throughout the Accounting Standards Codification, resulting in the creation of FASB ASC Topic 606, Revenue from Contracts with Customers. ASU 2014-09 requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. This ASU provides alternative methods of retrospective adoption and is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016. Early adoption is not permitted. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. In June 2014 the FASB issued ASU No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. The new standard requires that a performance target that affects vesting and that could be achieved after the requisite service period, be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant date fair value of the award. This update further clarifies that compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered. The new standard is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, and can be applied either prospectively or retrospectively to all awards outstanding as of the beginning of the earliest annual period presented as an adjustment to opening retained earnings. Early adoption is permitted. The Company is currently assessing the potential impact of adopting this ASU on its consolidated financial statements and related disclosures. 6 Table of Contents 3. TRADE RECEIVABLES Trade receivables, net, consisted of the following: September 30, 2014 December 31, 2013 (thousands of dollars) Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ Trade receivables serving as collateral for our line of credit with a domestic bank were $22.1 million and $17.7 million at September 30, 2014, and December 31, 2013, respectively (see Note 7). 4. INVENTORIES Inventories include the following: September 30, 2014 December 31, 2013 (thousands of dollars) Raw material $ $ Petrochemical products Total inventory $ $ Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At September 30, 2014, and December 31, 2013, current cost exceeded LIFO value by approximately $1.7 million and $1.5 million, respectively. Inventories serving as collateral our line of credit with a domestic bank were $4.3 million and $4.9 million at September 30, 2014, and December 31, 2013, respectively (see Note 7). Inventory included products in transit valued at approximately $5.6 million and $4.4 million at September 30, 2014, and December 31, 2013, respectively. 5. PLANT, PIPELINE AND EQUIPMENT Plant, pipeline and equipment consisted of the following: September 30, 2014 December 31, 2013 (thousands of dollars) Platinum catalyst $ $ Land Plant, pipeline and equipment Construction in progress Total plant, pipeline and equipment Less accumulated depreciation and amortization ) ) Net plant, pipeline and equipment $ $ Plant, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 7). Construction in progress during the first nine months of 2014 included preparation for the D Train expansion, construction of additional warehousing, installation of additional truck loading stations, and various other improvements facility-wide. Amortization relating to the platinum catalyst which is included in cost of sales was $21,067, $9,558, $63,202 and$28,674 for the three and nine months ended September 30, 2014, and 2013, respectively. 7 Table of Contents 6. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO TRECORA RESOURCES The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Trecora Resources for the three and nine months ended September 30, 2014, and 2013, respectively. Three Months Ended September 30, 2014 Three Months Ended September 30, 2013 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income Attributable to Trecora Resources $ Dilutive stock options outstanding Diluted Net Income per Share: Net Income Attributable to Trecora Resources $ Nine Months Ended September 30, 2014 Nine Months Ended September 30, 2013 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income Attributable to Trecora Resources $ Dilutive stock options outstanding Diluted Net Income per Share: Net Income Attributable to Trecora Resources $ At September 30, 2014, and 2013, 1,560,540 and 1,233,860 potential common stock shares were issuable upon the exercise of options.In addition, at September 30, 2014, 100,000 potential common stock shares were issuable upon the exercise of warrants. The earnings per share calculations for the periods ended September 30, 2014, and 2013, include 300,000 shares of the Company that are held in the treasury of TOCCO. 7. LIABILITIES AND LONG-TERM DEBT In September 2007 we entered into a $10.0 million term loan agreement with a domestic bank to finance the expansion of the petrochemical facility.An amendment was entered into in November 2008 which increased the term loan to $14.0 million due to the increased cost of the expansion.This note is collateralized by plant, pipeline and equipment. The agreement expires October 31, 2018.At September 30, 2014, there was a short-term amount of $1.4 million and a long-term amount of $4.3 million outstanding. At December 31, 2013, there was a short-term amount of $1.4 million and a long-term amount of $5.4 million outstanding.The interest rate on the loan varies according to several options.At September 30, 2014, and December 31, 2013, the rate was 2.25%.However, as discussed in Note 9, effective August 2008, we entered into a pay-fixed, receive-variable interest rate swap with the lending bank which has the effect of converting the interest rate on $10.0 million of the loan to a fixed rate.Principal payments of $350,000 are paid quarterly with interest paid monthly. In May 2006 we entered into a $12.0 million revolving loan agreement with a domestic bank secured by accounts receivable and inventory.The loan was originally due to expire on October 31, 2008, but was amended to extend the termination date to June 30, 2018, and ultimately increase the availability of the line to $18.0 million based upon our accounts receivable and inventory.At September 30, 2014, and December 31, 2013, there was a long-term amount outstanding of $3.5 million and $6.5 million, respectively. The credit agreement contains a sub-limit of $3.0 million available to be used in support of the hedging program.The interest rate on the loan varies according to several options.At September 30, 2014, and December 31, 2013, the rate was 2.25%.The borrowing base is determined by a formula in the loan agreement. If the amount outstanding exceeds the borrowing base, a principal payment is due to reduce the amount outstanding to the calculated borrowing base.Interest is paid monthly.Loan covenants that must be maintained quarterly include EBITDA, capital expenditures, dividends payable to parent, and leverage ratio. Interest on the loan is paid monthly and a commitment fee of 0.25% is due quarterly on the unused portion of the loan. At September 30, 2014, approximately $14.5 million was available to be drawn, and the Company was in compliance with all covenants. On July 10, 2014, we entered into a credit agreement with a domestic bank for a $25.0 million multiple advance term loan facility to finance the construction of the capital expansion project known as “D Train” in 2014 through 2015.D Train will 8 Table of Contents be located at South Hampton’s (our wholly owned subsidiary) petrochemical facility in Silsbee, Texas and will increase penhex capacity from 6,700 barrels per day to approximately 11,000 barrels per day.The loan will be secured by a Deed of Trust, Security Agreement and UCC Financing Statement for Fixture Filing, an Assignment of Rights Under Construction Contracts, Permits, Plans and Contracts.Borrowing availability under the loan began on July 10, 2014 and ends on December 31, 2015.The loan converts from a multiple advance loan to a “mini-perm” loan once we have fulfilled certain obligations such as certification that construction was completed in a good and workmanlike manner, receipt of applicable permits and releases from governmental authorities, and receipt of releases of liens from the contractor and each subcontractor and supplier; provided that the conversion date may not occur after December 31, 2015.On the date the loan converts into mini-perm loan, the loan will amortize based on a fifteen year commercial style amortization method and installments of principal and interest shall be due on the first business day of each January, April, July and October until the maturity date when all outstanding principal and interest is due and payable.The interest rate on the loan varies according to several options.At September 30, 2014, no amounts were outstanding. All of the above loans were replaced with an amended and restated credit agreement on October 1, 2014.For additional information see Note 16. 8. FAIR VALUE MEASUREMENTS The following items are measured at fair value on a recurring basis subject to disclosure requirements of ASC Topic 820 at September 30, 2014, and December 31, 2013: Assets and Liabilities Measured at Fair Value on a Recurring Basis Fair Value Measurements Using September 30, 2014 Level 1 Level 2 Level 3 (thousands of dollars) Liabilities: Interest rate swap $ - $ - Fair Value Measurements Using December 31, 2013 Level 1 Level 2 Level 3 (thousands of dollars) Liabilities: Interest Rate Swap $ - $ - Commodity financial instruments 48 48 - - The carrying value of cash and cash equivalents, accounts receivable, notes receivable, taxes receivable, advance to AMAK, accounts payable, accrued interest, accrued liabilities, accrued liabilities in Saudi Arabia and other liabilities approximate the fair value due to the immediate or short-term maturity of these financial instruments. The fair value of variable rate long term debt and notes payable reflect recent market transactions and approximate carrying value.We used observable inputs that would qualify as Level 2 inputs to make our assessment of the approximate fair value of accounts receivable, notes receivable, taxes receivable, advance to AMAK, accounts payable, accrued interest, accrued liabilities, accrued liabilities in Saudi Arabia, other liabilities and variable rate long term debt and notes payable.We used observable inputs that would qualify as Level 1 inputs to make our assessment of the approximate fair value of cash and cash equivalents.The fair value of the derivative instruments are described below. Commodity Financial Instruments We periodically enter into financial instruments to hedge the cost of natural gasoline (the primary feedstock) and natural gas (used as fuel to operate the plant). We assess the fair value of the financial swaps on feedstock using quoted prices in active markets for identical assets or liabilities (Level 1 of fair value hierarchy).At September 30, 2014, no commodity financial instruments were outstanding.At December 31, 2013, we had derivative contracts with settlement dates through February 2014.For additional information see Note 9. Interest Rate Swap In March 2008 we entered into an interest rate swap agreement with Bank of America related to the $10.0 million term loan secured by plant, pipeline and equipment.The interest rate swap was designed to minimize the effect of changes in the 9 Table of Contents London InterBank Offered Rate (“LIBOR”) rate.We have designated the interest rate swap as a cash flow hedge under ASC Topic 815, Derivatives and Hedging. We assess the fair value of the interest rate swap using a present value model that includes quoted LIBOR rates and the nonperformance risk of the Company and Bank of America based on the Credit Default Swap Market (Level 2 of fair value hierarchy). We have consistently applied valuation techniques in all periods presented and believe we have obtained the most accurate information available for the types of derivative contracts it holds. See discussion of our derivative instruments in Note 9. 9. DERIVATIVE INSTRUMENTS Commodity Financial Contracts Hydrocarbon based manufacturers, such as the Company, are significantly impacted by changes in feedstock and natural gas prices. Not considering derivative transactions, feedstock and natural gas used for the nine months ended September 30, 2014, and 2013, represented approximately 81.6%and 79.9% of our operating expenses, respectively. We endeavor to acquire feedstock and natural gas at the lowest possible cost.Our primary feedstock (natural gasoline) is traded over the counter and not on organized futures exchanges.Financially settled instruments (fixed price swaps) are the principal vehicle used to give some predictability to feed prices. We do not purchase or hold any derivative financial instruments for trading or speculative purposes and is limited by our risk management policy to hedging a maximum of 40% of monthly feedstock requirements. Typically, financial contracts are not designated as hedges.As of September 30, 2014, we had no outstanding committed financial contracts. The following tables detail (in thousands) the impact the agreements had on the financial statements: Three Months Ended Nine Months Ended September 30, September 30, Unrealized gain (loss) $
